449 F.2d 1290
Jose Miguel TEPOS-PEREZ et al., Plaintiffs-Appellees,v.IMMIGRATION AND NATURALIZATION SERVICE, Appellant (two cases).
Nos. 26547, 26548.
United States Court of Appeals,Ninth Circuit.
Oct. 7, 1971.

1
James R. Dooley, Asst. U. S. Atty., (argued), Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Jr., Chief, Civil Div., Los Angeles, Cal., for appellant.


2
John F. Sheffield (argued), Norman B. Silver, Los Angeles, Cal., for the plaintiffs-appellees.


3
Before CHAMBERS and ELY, Circuit Judges, and BATTIN,* District Judge.


4
On this appeal from the granting of a temporary injunction, it appears from colloquy of counsel that there have been changes of circumstances which might or might not be material to the continuance of the temporary injunction.


5
We find this problem with the temporary injunction: It has sort of an open end which puts the duration of the order, for practical purposes, out of the court's control.


6
The case is remanded to the district court to consider any intervening events.  If it believes that there should still be a temporary injunction, the old one should be vacated and a new one entered.  If such course is followed, a new appeal, of course, could be taken and someone should move to expedite.



*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation